Name: Commission Regulation (EEC) No 54/88 of 7 January 1988 on the supply of refined palm oil to Peru as food aid
 Type: Regulation
 Subject Matter: America;  cooperation policy;  processed agricultural produce
 Date Published: nan

 No L 6/ 16 Official Journal of the European Communities 9. 1 . 88 COMMISSION REGULATION (EEC) No 54/88 of 7 January 1988 on the supply of refined palm oil to Peru as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c ) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (2) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 30 June 1987 on the supply of food aid to Peru, the Commission allocated to the latter country 600 tonnes of refined palm oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined palm oil to Peru in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States Done at Brussels , 7 January 1988 For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986 , p i and corrigendum OJ No L 42, 12. 2 . 1987 , p . 54 . (2) OJ No L 136, 26 . 5 . 1987 , p. 1 . (3) OJ No L 204, 25 . 7 . 1987, p. 1 . 9 . 1 . 88 Official Journal of the European Communities No L 6/17 ANNEX 1 . Operation No ( ) : 1059 2 . Programme : 1987 3 . Recipient : Pen.! 4 . Representative of the recipient ( l) Oficina Nacional de Apoyo Alimentario (ONAA), Natalio Sanchez n ° 220 , Pise ' -i . Jesus Maria Lima, Peru. Tel : 24 24 64 5. Place or country of destination : Peru 6 . Product to be mobilized : refined palm oil 7. Characteristics and quality of the goods (  ') : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III . A3 ) 8 . Total quantity : 600 tonnes net 9 . Number of lots : om 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III .B ; :  metal cans of 10 litres or 10 kilograms  the cans must carry the following wording : 'ACCIÃ N N 1054 ACEITE DE PALMA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A PERU / DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization : Community market 12. Stage of supply : tre&lt; at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Callao (Lima) 16. Address of the warehouse and . if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : I to 15 April 1988 18 . Deadline for the supply : 15 May 1988 19 . Procedure foi determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 26 January 1988 , not later than 12 noon (Belgian time ). lenders shall be valid until 12 midnight on 27 January 1988 21 . In the case of a second invitation to tender : (a) deadline for tin submission of tenders : 9 Februari 1988 , not later than 12 noon . Tenders shall be considered valid until 12 midnight on 10 Februari 1988 (b) period to * making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 (c) deadline tor the supply : 31 May 1988 ' 22 . Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (1 : Bureau de laide alimentaire , Ã 1 attention de Monsieur N. Arend , bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de 1 ? Loi . B 1049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer :  No L 6/18 Official Journal of the European Communities 9. 1 . 88 Notes : (') The operation number is- to be quoted in all correspondance . (2) Commission delegate to be contacted by the successful tenderer : M. Boselli , DelegaciÃ ³n CEE, Quinta Bienvenida , Calle ColibrÃ ­ , Valle Arriba, Apartado 67076, Las Americas , Caracas (telex 27298 COMEU VC). (3) The successful tenderer shall supply to the beneficiary a certficate from an official entity certifying that for the produc t to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned , have not been exceeded . The radioactivy certificate must indicate the caesium- 134 and - 137 level . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate ,  certificate of origin . (4) Point (g) of Article 7 (3 ) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex , tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97 , 235 01 30 , 236 20 05 .